December 16, 2011


Mr. James B. Pinson
Assistant City Attorney
1500 Marilla Street, 7B North
Dallas, TX 75201
Mr. Charles W. McGarry
Law Office of Charles McGarry
701 Commerce Street, Suite 400
Dallas, TX 75202

RE:   Case Number:  07-0288
      Court of Appeals Number:  05-03-01310-CV
      Trial Court Number:  1-95-506

Style:      CITY OF DALLAS
      v.
      DAVID S. MARTIN AND GEORGE G. PARKER, ET AL.

Dear Counsel:

      Today the Supreme Court of Texas  issued  an  opinion  in  the  above-
referenced  cause.   You  may   obtain   a   copy   of   the   opinion   at:
http://www.supreme.courts.state.tx.us/historical/recent.asp.  If  you  would
like   the   opinion   by   email,   please   contact   Claudia   Jenks   at
claudia.jenks@txcourts.gov or call (512)463-1312 ext. 41367.


                                       Sincerely,
                                       [pic]


                                       Blake A. Hawthorne, Clerk


                                       by Claudia Jenks, Chief Deputy Clerk
Enclosure
|cc:|Mr. Eric G. Calhoun|
|   |                   |
|   |Ms. Lisa Matz      |
|   |Ms. Kay McDaniel   |
|   |Mr. Philip A.      |
|   |Lionberger         |